DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                       ENDURANCE ASSURANCE CORP.,
                               Appellant,

                                         v.

PERRY H. HODGES, JR., as Personal Representative of the Estate of NISHA
   SEJWAL; MARLRENIS SANCHEZ and PEDRO SANCHEZ, as Personal
   Representatives of the Estate of JORGE SANCHEZ; AURORA CECILIA
  SCARPATI RIPALDA, as Personal Representative of the Estate of CARLO
ZANETTI SCARPATI; and MONICA DOMINGUEZ, as Personal Representative
                      of the Estate of RALPH KNIGHT,
                                  Appellees.

                                  No. 4D20-751

                                [March 24, 2021]

  Appeal from the Circuit Court for the Seventeenth Judicial Circuit, Broward
County; John B. Bowman, Judge; L.T. Case No. CACE19-007771.

   Michael R. D’Lugo and Robert C. Bauroth of Wicker, Smith, O’Hara, McCoy
& Ford, P.A., Orlando, for appellant.

    Hyram M. Montero of Montero Law Center, Fort Lauderdale, Joseph S. Kashi
of Joseph S. Kashi, P.A., Plantation, for appellee Perry H. Hodges, Jr., as Personal
Representative of the Estate of Nisha Sejwal.

   David C. Rash and Jeffrey D. Mueller of Rash Mueller, Weston, for appellees
Marlenis Sanchez and Pedro Sanchez, as Personal Representatives of the Estate
of Jorge Sanchez, and appellee Aurora Cecilia Scarpati Ripalda, as Personal
Representative of the Estate of Carlo Zanetti Scarpati.

KLINGENSMITH, J.

   A tragic mid-air collision between two airplanes underlies this dispute about
the amount of insurance coverage available to compensate the victims’ estates.
Appellant Endurance Assurance Corporation contended the applicable
insurance policy provided $1 million in coverage, while appellees argued the
policy provided $2 million in coverage. The trial court sided with the appellees
and found that the policy provided $2 million in coverage. We agree with
appellant that the unambiguous policy language provides only $1 million in
coverage, and we reverse the trial court’s judgment.
    Dean Aviation is a flight school with fifty-one aircraft that were all insured
under a fleet policy with Endurance. See Rhodes v. Aetna Cas. & Sur. Co., 437
So. 2d 155, 155 (Fla. 2d DCA 1983) (an insurance policy providing coverage for
a large group of conveyances is known as a fleet policy regardless of whether it
is named as such). This policy provided all fifty-one aircraft with primary liability
coverage of $1 million for “each occurrence” and $100,000 for each person. It
also listed these amounts fifty-one times, corresponding with the total number
of aircraft operated by Dean.

    In 2018, two aircraft from Dean’s fleet collided over the Florida Everglades
killing the two people in each aircraft. Each of the victims’ estates thereafter
filed wrongful death claims against Dean. Section VII of Dean’s insurance policy
with Endurance contained the following separability clause: “[w]hen two or more
Aircraft are insured under this Policy the terms of this Policy will apply separately
to each.” (emphasis added). See Maine v. Hyde, 350 So. 2d 1161, 1162 (Fla. 2d
DCA 1977) (stating that similar language is found in a “typical separability
clause”). Based on this clause, the personal representative of the Estate of Nisha
Sejwal (“the Estate”), contended the policy provided a total of $2 million for the
claims of all four estates, meaning $1 million coverage for each plane involved in
the accident. The Estate filed a declaratory judgment action to establish its
interpretation of the policy was correct. Endurance contested this interpretation
and contended its policy only provided a total of $1 million in liability coverage
for all four estates.

   Endurance moved for summary judgment as to its interpretation of the
amount of available policy limits and relied on several provisions within the
policy. First, it pointed to a No Aggregation clause which provided “[a] collision
between two or more Aircraft shall be deemed one Occurrence.” (emphasis added).
Then, because the policy language clearly defined the collision as one
occurrence, Endurance referred to other policy language limiting coverage to $1
million per occurrence and $100,000 per person. To buttress that interpretation,
Endurance called attention to the policy’s limitation of liability section, which
provided the following “regardless” clause:

      Regardless of the number of Insureds under this Policy, persons or
      organizations who sustain Bodily Injury or Property Damage, claims
      made or suits brought on account of Bodily Injury or Property
      Damage, or Aircraft to which this Policy applies, our liability is
      limited as follows:

      Coverage D - Our total liability for all damages, including damages
      for care and loss of services, because of Bodily Injury or Property
      Damage sustained by one or more persons or organizations as the




                                         2
      result of any one Occurrence shall not exceed the Limit of Liability
      stated in the Declarations as applicable to “each Occurrence”.

(emphasis added).

    The Estate did not argue to the trial court that the accident at issue
constituted more than one occurrence or that the limitation of liability provision
did not apply. Instead, the Estate sought to enforce Section VII’s separability
clause. The Estate explained that although Endurance only issued one policy to
Dean for its fleet of fifty-one aircraft, by operation of Section VII, Endurance
effectively issued fifty-one separate policies to Dean—one for each plane. Thus,
appellees 1 contended they should get coverage up to the policy limits of $1
million for both aircraft involved in the accident. Endurance countered that the
separability clause relied on by appellees did not alter the stated $1 million
limitation on liability.

   The trial court denied Endurance’s motion for summary judgment and ruled
in the Estate’s favor on its request for declaratory judgment. The court’s final
judgment declared Endurance’s policy or policies afforded a total of $2 million in
coverage to the four victims’ estates. This appeal followed.

   “[T]he ‘standard of review governing a trial court’s ruling on a motion for
summary judgment posing a pure question of law is de novo.’” Eco-Tradition,
LLC v. Pennzoil-Quaker State Co., 137 So. 3d 495, 496 (Fla. 4th DCA 2014)
(quoting Shaw v. Tampa Elec. Co., 949 So. 2d 1066, 1069 (Fla. 2d DCA 2007)).
A trial court’s interpretation of an insurance policy is also subject to a de novo
review. Sidiq v. Tower Hill Select Ins. Co., 276 So. 3d 822, 825 (Fla. 4th DCA
2019).

   For interpreting insurance policies, the Florida Supreme Court has provided
the following guidance:

         Where the language in an insurance contract is plain and
      unambiguous, a court must interpret the policy in accordance with
      the plain meaning so as to give effect to the policy as written.
      Further, in order for an exclusion or limitation in a policy to be
      enforceable, the insurer must clearly and unambiguously draft a
      policy provision to achieve that result. Policy language is considered
      to be ambiguous . . . if the language is susceptible to more than one
      reasonable interpretation, one providing coverage and the other
      limiting coverage. Ambiguous insurance policy exclusions are

1 Although the Estate was the only party to file the declaratory judgment action and the

only party to respond to Endurance’s appeal, the personal representatives of the three
other estates have filed a notice of joinder in this court and adopted the arguments
raised by the Estate on appeal.


                                           3
      construed against the drafter and in favor of the insured. To find in
      favor of the insured on this basis, however, the policy must actually
      be ambiguous.

         When interpreting insurance contracts, we may consult
      references commonly relied upon to supply the accepted meanings
      of words. Moreover, when analyzing an insurance contract, it is
      necessary to examine the contract in its context and as a whole, and
      to avoid simply concentrating on certain limited provisions to the
      exclusion of the totality of others. This Court has consistently held
      that in construing insurance policies, courts should read each policy
      as a whole, endeavoring to give every provision its full meaning and
      operative effect.

Allstate Ins. Co. v. Orthopedic Specialists, 212 So. 3d 973, 975-76 (Fla. 2017)
(internal citations, quotation marks, and brackets omitted).

   In Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29, 36 (Fla. 2000), the Florida
Supreme Court stated that “[t]he presence of these qualifying [regardless] clauses
evidences an established custom in the insurance industry as to the language
used by insurers in drafting clauses where the intent is to limit liability coverage
to a single amount, even though multiple insured vehicles are involved in an
accident.”

    That is the situation here. The parties agree the accident at issue constituted
one occurrence. The Endurance policy’s limitation of liability section contains
an unambiguous qualifying clause which limited its liability “as the result of any
one [o]ccurrence” to the amount “stated in the Declarations as applicable to ‘each
[o]ccurrence,’” “[r]egardless of the number of . . . Aircraft to which this Policy
applies.” The Endurance policy afforded coverage of up to $1 million for each
occurrence. Although the policy also contained a separability clause confirming
it applied separately to each of the fifty-one aircraft insured, the policy’s
limitation of liability section provides no support for the claim that the policy
limits can be combined, multiplied, or aggregated because of the number of
aircraft involved in an accident.

    “Regardless” clauses, such as the one in Dean’s policy with Endurance,
“unambiguously explain[] that liability coverage is limited to a certain amount”
and evince an intent to limit coverage to that amount no matter how many
insured vehicles—or aircraft in this case—are involved. See Anderson, 756 So.
2d at 36. While appellees never explicitly state that the policy at issue is
ambiguous, a finding of ambiguity is key to adopting the policy interpretation
which they advance. See, e.g., Gov’t Emps. Ins. v. Sweet, 186 So. 2d 95, 97 (Fla.
4th DCA 1966) (when the terms of a policy are irreconcilable, courts must adopt
the construction which provides the most coverage). However, the clear language
of the “regardless” clause found here belies any finding that the policy provisions

                                         4
are either irreconcilable or ambiguous. See Allstate Ins. Co. v. Orthopedic
Specialists, 212 So. 3d at 976 (“To find in favor of the insured on this basis,
however, the policy must actually be ambiguous.”); Nw. Nat. Life Ins. Co. v. Rutta,
599 So. 2d 684, 686 (Fla. 4th DCA 1992) (a court should “not artificially create
ambiguity where none exists”) (citation omitted).

   Even when an insurance policy contains a separability clause, an insurance
company may still effectively limit its liability using a “regardless” clause. See
Trinity Universal Ins. v. Capps, 506 F.2d 16, 18-19 (7th Cir. 1974) (a policy’s
“regardless” clause limited liability even though the policy contained both a
separability clause and “regardless” clause); Jeffries v. Stewart, 309 N.E.2d 448,
453–54 (Ind. Ct. App. 1974) (an insurer could have limited its liability by
including a “regardless” clause in its policy). 2

   For these reasons, we reverse the final judgment entered in appellees’ favor
and remand with directions for the trial court to grant appellant’s motion for
summary declaratory judgment and enter final judgment consistent with this
opinion.

    Reversed and remanded.

CIKLIN and CONNER, JJ., concur.

                                 *         *         *

    Not final until disposition of timely filed motion for rehearing.




2 To provide an example of a regardless clause, the Jeffries court pointed to Hilton v.
Citizens Ins. Co. of New Jersey, 201 So. 2d 904 (Fla. 1st DCA 1967), a Florida case that
distinguished Sweet by noting that the insurance company clearly and unambiguously
limited its liability by including the regardless clause in its policy.



                                           5